DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes et al. (Philippe Bordes and Michel Kerdranvat, “AHG17: On general constraint information”, 15. JVET meeting; 20190703 - 20190712; Gothenburg; (the Joint Video Exploration Team of ISO/IEC JTC1/SC29/WG11 and ITU-T SG.16), No. JVET-O0417 v1, 20190625) hereinafter Bordes.
Regarding claim 1, 
Bordes teaches a method of processing video data, the method comprising: decoding a syntax element in a profile tier level syntax structure in a bitstream that includes an encoded representation of the video data (general_constraint_info( ) which is part of the profile tier level structure as shown in section 7.3.3.1, and it includes  use_default_constraint_flag, section 7.3.3.2, row 10); and 
based on a value of the syntax element being equal to first value, inferring that all constraint fields in a general constraint information syntax structure have values indicating that constraints corresponding to the constraint fields do not apply to the bitstream (use_default_constraint_flag equal to 1 specifies that the constraint flags are not present in general_constraint_info( ) and all the constraint flags are inferred to 0. use_default_constraint_flag equal to 0 specifies the constraint flags are present in general_constraint_info( ); section 7.4.4.2, page 88). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Bordes. The motivation for such an addition would be an obvious alternative to use the flag or the inverse flag.

Regarding claim 3 “bitstream conformance” and claim 4 “decoder conformance” are discussed in details on (C-4 and C-5 P. 349 – 357).
Regarding claims 5 “encoding method”, [7 and 9-10] “decoder” and 13 “encoder”, are rejected under the same reasoning as claim 1 and 3-4] “decoder method”, where Bordes teaches an encoder/decoder.

Claims 2, 6, 8, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes in view of CHOI et al. (US 20210314587 A1), hereinafter CHOI.
Regarding claim 2,
Bordes
However Bordes teaches general_constraint_info( ) which is part of the profile tier level structure as shown in section 7.3.3.1.
Bordes did not explicitly teach syntax element indicates whether the profile tier level syntax structure is included.
CHOI teaches a syntax element indicates whether the profile tier level syntax structure is included (profile_tier_level and profileTierPresentFlag Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teaching of CHOI to the teachings of Bordes. The motivation for such an addition would be to an obvious alternative where the use of a presence flag is known for the purpose of reducing the signaling bit overhead.

Regarding claims 6 “encoding method”, 8 “decoder” and 14 “encoder”, are rejected under the same reasoning as claim 2 “decoder method”, where Bordes teaches an encoder/decoder.

Regarding claim 11 “using display”, claims 12 and 14 “using computer or mobile, etc.”, are well-known in the art (CHOI, Fig. 3).

Please note: CHOI, Figs. 12, 14 and 15 can be used to teach using general_constraint_info() and hence can be used against the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419